Citation Nr: 0215030	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  01-08 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
epididymitis of the left testicle.

2.  Entitlement to service connection for left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1961 to July 
1963.


FINDINGS OF FACT

1.  There is no current diagnosis of epididymitis or 
residuals therefrom.

2.  A left varicocele preexisted the veteran's service.

3.  There was no increase in disability associated with the 
veteran's left varicocele during service.


CONCLUSIONS OF LAW

1.  Residuals of epididymitis of the left testicle were not 
incurred during active service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  Disability associated with the veteran's left varicocele 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2002) (VCAA).  In this regard, the Board notes that 
since there is no current diagnosis of epididymitis or 
residuals from an earlier diagnosis, there is no reasonable 
likelihood that further development would substantiate the 
veteran's claim.  Similarly, with respect to the claim for 
increased disability associated with the veteran's left 
varicocele, as there is no evidence of an increase in 
disability during service, there is no basis to submit this 
matter for a medical opinion as to whether an increase in 
disability was beyond the natural progress of symptoms or 
disabilities that would be anticipated from the veteran's 
preexisting condition.  Consequently, with respect to both 
claims on appeal, further development would not assist the 
claim and is unwarranted.  As for the notice provisions of 
the VCAA, the Board notes that the veteran has repeatedly 
been advised of the lack of evidence of current disability of 
epididymitis and the need for the veteran to demonstrate 
increased disability during service in the September 
statement of the case and December 2001 supplemental 
statement of the case, and that it was necessary for the 
veteran to come forward with evidence in this regard.  
Quartuccio v. Principi, 16 Vet. App. 183 (2001).  
Accordingly, the Board has concluded that further notice 
and/or development in this matter is not required under the 
VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1131.

The regulations provide that to establish chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In general, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b).  In this regard, while epididymitis was not 
diagnosed or complained of at the time of induction 
examination in November 1961, examination revealed a small 
left varicocele, and the veteran concedes the existence of 
the left varicocele prior to active service.  Thus, the Board 
concludes that the veteran's left varicocele clearly and 
unmistakably preexisted service, and that the presumption of 
soundness is therefore rebutted as to this disability.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Having found that the veteran's left varicocele preexisted 
the veteran's active service, the Board notes that a 
preexisting disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post operative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

As was noted above, service medical records reflect that at 
the time of the veteran's induction examination in November 
1961, physical evaluation revealed a small left varicocele 
that was not noted to be disabling.  There was no diagnosis 
of epididymitis or any residuals of this condition at the 
time of this examination.  

Service medical records further reveal that in December 1961, 
the veteran complained of swelling in the left testicle and 
aching in the left side.  Physical examination at this time 
indicated left flank tenderness and the impression was 
possible genitourinary infection.  The following day, 
physical examination revealed that the left epididymis was 
indurated and tender and the impression was epididymitis.  
Service medical records do not reflect further in-service 
complaints or treatment for epididymitis or any disability 
associated with the veteran's left varicocele.

Separation examination in July 1963 did not reveal any 
complaints or diagnosis associated with epididymitis or the 
veteran's preexisting left varicocele.

Department of Veterans Affairs (VA) treatment records from 
January 1986 to April 1989 reflect that in February 1986, the 
veteran underwent high ligation of a left varicocele in the 
left testicle.  In March 1986, the veteran reported aching of 
the left testicle and that Dr. S. had suggested ligation of 
his varicocele as treatment of his infertility and pain.  It 
was also noted that the veteran underwent the ligation of his 
left varicocele in February 1986, and that there had been no 
improvement in his testicular orchialgia.  Examination 
revealed that the varicocele was still present and point 
tenderness at the bottom of the epididymis at the junction 
with the testicle.  The impression was chronic orchialgia and 
no sign of epididymitis.  In February 1987, the veteran 
complained of pain radiating form the inguinal canal into the 
left testicle.  Physical examination revealed some tenderness 
in the epididymis but no induration.  The impression included 
chronic orchialgia.  In November 1987, the veteran reported 
injuring himself two weeks earlier on a tractor.  Physical 
examination indicated tenderness of the left tail of the 
epididymis and a varicocele on the left.  The impression was 
possible prostatitis/epididymitis.  In April 1989, 
examination of the left testicle revealed negative findings.  

Private outpatient records from April 1990 to January 2001 
indicate that evaluation of the genitalia in April 1990 
revealed normal findings.  In October 1996, the veteran 
complained of pain in the left testicle and flank area since 
digging potatoes several weeks earlier.  The veteran further 
noted that the left testicle had been sensitive and painful 
for many years, relating this to surgery at the VA 10 years 
earlier.  Physical examination revealed that the testicles 
were quite atrophic and that the left testicle was very 
tender.  In May 1997, the veteran reported being involved in 
a fistfight.  In July 1997, the veteran complained of 
continuing tenderness in the left groin area, noting that he 
had been lifting "bales" the previous day.  He further 
noted having pain in this area when in a reclined position 
and wondered whether this might be related to injuries from a 
previous assault.  Examination did not reveal any bruising or 
direct hernia, and the examiner indicated that he could not 
currently find anything in the veteran's record indicating 
that the veteran had been kicked in this area during the 
prior assault.  

VA outpatient treatment records from June 1998 to December 
2000 reflect that in June 1998, the veteran reported 
intermittent pain in the left testicle since 1975 that was 
not relieved by surgery.  Examination revealed a tender 
epididymis and the impression was epididymitis.  In July 
1998, the veteran reported being kicked about one year ago in 
the area of his surgery in 1986, and that following this 
incident he had had chronic testicular discomfort.  Physical 
examination of the left testicle revealed increased 
sensitivity with a mild Grade I left varicocele.  The 
examiner's impression was left testalgia and mild left 
varicocele.  In December 2000, the veteran complained of 
continued pain in the left teste with swelling.  Examination 
revealed a moderately sized varicocele on the left, and the 
diagnosis included left varicocele.

Private outpatient treatment records from January 2001 
reflect that the veteran reported that his left testicle 
would get very large.  Examination at this time was negative 
and revealed that the left testicle was small.

A private medical report from Dr. G., dated in January 2001, 
reflects that the veteran reported having a long-standing, 
chronic, and recurring swelling in the left scrotum that had 
not been corrected by previous operation.  The veteran 
further reported increased pain with certain activities.  
Evaluation revealed significant left testicular atrophy, with 
the examiner noting little scrotal contents.  The examiner 
further noted that there was no testicular swelling, although 
the contents of the left scrotum were significantly tender.  

In a statement received by the regional office (RO) in 
February 2001, the veteran's spouse noted that the veteran 
had pain in the left scrotum and that there was a lot of 
swelling in this area.  She further indicated that this 
limited numerous activities and that corrective surgery at 
the VA had not been successful.  

A February 2001 statement from the veteran's nephew also 
recalls the veteran's complaints of swelling of the left 
testicle after doing lifting such as baling hay.

VA medical examination in February 2001 revealed the 
veteran's report of problems with his left testicle prior to 
service and undergoing surgery in 1975.  More specifically, 
he recalled that his left testicle bothered him during basic 
training and that treatment was not afforded to him at that 
time.  The veteran's left testicle frequently became puffy at 
the end of the day.  Physical examination revealed that both 
testicles were quite small and that there was a small 
varicocele above the left testicle.  The testicles also 
appeared slightly atrophic.  The diagnosis was left-sided 
varicocele.

A June 2001 rating decision and September 2001 statement of 
the case denied service connection for left-sided varicocele 
in part because there was no evidence of worsening of this 
preexisting condition during service.  The September 2001 
statement of the case also denied service connection for 
epididymitis on the basis that VA examination conducted in 
February 2001 was negative for a diagnosis of epididymitis.

A private medical report from Dr. G., dated in September 
2001, reflects that the veteran had chronic left testicle 
pain, a varicocele and left testicular atrophy.  She further 
noted that the veteran had pain and intermittent swelling of 
the left testicle and had an operation to relieve this 
discomfort in the 1980's that was not successful.  It was 
noted that the veteran continued to complain of left 
testicular discomfort.

A November 2001 private medical report from Dr. C. reflects 
that the groin and scrotum were diffusely tender to palpation 
and that the veteran's testicle was palpably normal with a 
small varicocele.  The impression was entrapped left 
ilioinguinal nerve and recurrent or persistent varicocele 
status post varicocelectomy.  

At the veteran's personal hearing in November 2001, the 
veteran testified that his problems with his preexisting left 
varicocele began during basic training with swelling that 
required medical evaluation (transcript (T.) at p. 1).  As a 
result of being in a fight in 1997, the veteran's condition 
was worse (T. at pp. 5-6).  When asked whether he currently 
had any residuals of epididymitis, the veteran indicated that 
he did not have any infection but did have pain with certain 
activities (T. at p. 6).  The veteran further noted that he 
had problems with lifting equipment prior to his discharge 
from service, and that after his discharge, he continued to 
have problems with epididymitis (T. at p. 7).  

The Board has reviewed the evidence and initially notes that 
since the evidence does not reflect a diagnosis of 
epididymitis or residuals therefrom in the February 2001 VA 
examination or at any time thereafter, there is no current 
evidence of disability that can be linked to active service.  
Under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board further finds that current "disability" 
means a disability shown by competent medical evidence to 
exist at the date of the filing of the claim for service 
connection or thereafter.  Degmetich v. Brown, 104 F.3d 1328 
(Fed.Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
It has also been held that the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions..."  38 C.F.R. § 4.1 (2001); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Consequently, since 
"disability" for VA compensation benefit purposes is not 
shown to be present as to this claim, a preponderance of the 
evidence is clearly against entitlement to service connection 
for residuals of epididymitis of the left testicle.

With respect to the veteran's claim for service connection 
for a left varicocele, as was indicated earlier, the Board 
finds that there is clear and unmistakable evidence that the 
veteran had a left varicocele prior to active service.  
Therefore, the only remaining issue for appellate 
consideration is whether the veteran's preexisting left 
varicocele was aggravated by active service.

In this regard, the Board notes that under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(a), a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  (Emphasis added.) 

In reviewing the in-service treatment records, the only 
entries relevant to this claim are from December 1961, and 
reflect complaints and treatment for swelling of the left 
testicle and epididymitis, without any connection of such 
symptoms with the veteran's preexisting left varicocele.  In 
addition, no service medical record dated after that date 
noted increased complaints associated with the veteran's left 
varicocele, much less any increase or worsening of this 
condition as a result of an injury or incident during 
service.  Instead, the record demonstrates no additional 
symptoms throughout the remainder of the veteran's active 
service, including at the time of his separation examination 
in July 1963.  Moreover, the first post-service record of an 
increased or worsening of symptoms in the left varicocele was 
in the months leading to the ligation of the varicocele in 
February 1986, over 22 years after the veteran's separation 
from active service.  Accordingly, the Board finds that there 
is no evidence of increased disability associated with the 
veteran's varicocele during service, and that a preponderance 
of the evidence is also against entitlement to service 
connection for any disability associated with the veteran's 
left varicocele by way of aggravation.  

The Board would further point out that while the veteran no 
doubt sincerely believes that there was an increase in 
disability associated with his left varicocele as a result of 
the basic training and other activities he engaged in during 
service, as a lay person, he lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  


ORDER

The claim for service connection for residuals of 
epididymitis of the left testicle is denied.

The claim for service connection for left varicocele is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

